     Case 1:19-cv-00148-DAD-SAB Document 49 Filed 03/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    BING CUONG TRAN,                                  No. 1:19-cv-00148-DAD-SAB (PC)
11                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING IN
12           v.                                         PART PLAINTIFF’S MOTION TO AMEND
13    S. SMITH, et al.,                                 (Doc. Nos. 39, 42)
14                        Defendants.
15

16          Plaintiff Binh Cuong Tran is a state prisoner proceeding pro se in this civil rights action

17   pursuant to 42 U.S.C. § 1983. This mater was referred to a United States Magistrate Judge

18   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On February 10, 2021, the assigned magistrate judge issued findings and

20   recommendations, recommending that plaintiff’s motion to amend the complaint (Doc. No. 39) be

21   granted in part to add an Eighth Amendment claim against defendants Brown and Garcia, and

22   denied in part regarding plaintiff’s proposed addition of an Equal Protection claim. (Doc. No.

23   42.) The findings and recommendations were served on all parties and contained notice that any

24   objections thereto were to be filed within fourteen (14) days. (Id. at 6.) Defendants filed

25   objections on February 24, 2021. (Doc. No. 43.) Plaintiff has not filed any objections, and the

26   deadline to do so has since expired.

27          In their objections, defendants argue that plaintiff lacks sufficient plausible factual

28   allegations to support his proposed Eighth Amendment claim against defendants Brown and
                                                        1
     Case 1:19-cv-00148-DAD-SAB Document 49 Filed 03/10/21 Page 2 of 3


 1   Garcia. (Id. at 3.) The assigned magistrate judge addressed this argument in the pending findings

 2   and recommendations, finding that despite the deficiencies noted, defendants “have not shown

 3   that amendment is futile.” (Doc. No. 42 at 4.) Although plaintiff’s motion to amend does not

 4   include proposed sufficient plausible factual allegations to support a cognizable Eighth

 5   Amendment claim, the magistrate judge found that plaintiff may “be able to amend to state a

 6   viable [Eighth Amendment] claim” against defendants Brown and Garcia and cure the

 7   deficiencies identified in the findings and recommendations. (Id. at 5.) The undersigned agrees.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

10   including the defendants’ objections, the court finds the findings and recommendations to be

11   supported by the record and proper analysis.

12          Accordingly,

13          1. The findings and recommendations issued on February 10, 2021 (Doc. No. 42) are

14               adopted in full;

15          2. Plaintiff’s motion to amend filed on January 6, 2021 (Doc. No. 39) is granted in part

16               and plaintiff will be granted leave to amend to attempt to assert an Eighth Amendment

17               claim against defendants Brown and Garcia only, and his motion to amend will denied

18               in part as to his proposed addition of an Equal Protection claim; and

19          3. Within twenty-one (21) days from the service of this order, plaintiff shall file an

20               amended complaint adding the new claim and defendants. Plaintiff is advised that an
21               amended complaint supersedes the original complaint. Lacey v. Maricopa Cnty., 693

22               F.3d 896, 927 (9th Cir. 2012). Therefore, plaintiff’s amended complaint must be

23               “complete in itself without reference to the prior or superseded pleading.” Local Rule

24               220.

25   IT IS SO ORDERED.
26
        Dated:     March 9, 2021
27                                                     UNITED STATES DISTRICT JUDGE

28
                                                       2
     Case 1:19-cv-00148-DAD-SAB Document 49 Filed 03/10/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
